                                                                            --
                                                                            ---·FILED
                  IN THE UNITED STATES DISTRICT COURT                            NOV 13 20iS
                      FOR THE DISTRICT OF MONTANA
                                                                              Cieri<, U.S District Cou11
                           MISSOULA DIVISION                                    District Of Montana
                                                                                       Missoula

 UNITED STATES OF AMERICA,                               CR 17-20-M-DLC

                       Plaintiff,
                                                               ORDER
         vs.

 WES BRADY JOHNSON,

                       Defendant.

      United States Magistrate Judge Jeremiah C. Lynch entered Findings and

Recommendation in this matter on October 23, 2018. Neither party objected and

therefore they are not entitled to de nova review of the record. 28 U.S.C. §

636(b)(l); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach. , Inc., 656 F.2d 1309, 1313

(9th Cir. 1981 ). Clear error exists if the Court is left with a "definite and firm

conviction that a mistake has been committed." United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge Lynch recommended this Court accept Wes Brady Johnson's guilty

plea after Johnson appeared before him pursuant to Federal Rule of Criminal

Procedure 11, and entered a plea of guilty to one count of possession of child

                                           1
pornography in violation of 18 U.S.C. § 2252A(a)(5)(B and (b)(2) as set forth in

the Superseding Information. Defendant further agrees to the forfeiture allegation

in the Superseding Information. In exchange for Defendant's plea, the United

States has agreed to dismiss the Indictment.

      I find no clear error in Judge Lynch's Findings and Recommendation (Doc.

31 ), and I adopt them in full, including the recommendation to defer acceptance of

the Plea Agreement until sentencing when the Court will have reviewed the Plea

Agreement and Presentence Investigation Report.

      Accordingly, IT IS ORDERED that Wes Brady Johnson's motion to change

plea (Doc. 21) is GRANTED and Wes Brady Johnson is adjudged guilty as

charged in the Superseding Information.

      DATED this    f3~ay of November,


                                      Dana L. Christensen, Chief Judge
                                      United States District Court




                                          2
